Name: 85/478/EEC: Council Decision of 21 October 1985 amending Decision 81/956/EEC on the equivalence of seed potatoes produced in third countries
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  technology and technical regulations;  cooperation policy
 Date Published: 1985-10-25

 Avis juridique important|31985D047885/478/EEC: Council Decision of 21 October 1985 amending Decision 81/956/EEC on the equivalence of seed potatoes produced in third countries Official Journal L 285 , 25/10/1985 P. 0064 - 0064 Spanish special edition: Chapter 03 Volume 38 P. 0080 Portuguese special edition Chapter 03 Volume 38 P. 0080 *****COUNCIL DECISION of 21 October 1985 amending Decision 81/956/EEC on the equivalence of seed potatoes produced in third countries (85/478/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes (1), as last amended by Directive 84/218/EEC (2), and in particular Article 15 (1) thereof, Having regard to the proposal from the Commission, Whereas, by Decision 81/956/EEC (3), as amended by Decision 84/99/EEC (4), the Council declared that seed potatoes harvested and officially controlled in Austria, Switzerland and Poland afforded the same assurances as seed potatoes harvested and controlled within the Community; Whereas the validity of this equivalence expired on 31 January 1984 in the case of Poland and on 30 June 1985 in the case of Austria and Switzerland; Whereas, however, such equivalence should be retained for a further period, since the conditions on which the Community findings were based at the outset are still fulfilled as regards the standards and procedures applicable to the certification of seed potatoes; Whereas equivalence may be used in practice, however, only if the seed potatoes also satisfy the conditions which Member States must, or may, lay down pursuant to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Member States of organisms harmful to plants or plant products (5), as last amended by Directive 85/173/EEC (6); Whereas it has been established in this connection that the plant health situation in the third countries concerned by Decision 81/956/EEC regarding Corynebacterium sepedonicum and potato spindle tuber viroid must be studied in depth; whereas the study is still under way in respect of Austria, Poland and Switzerland; whereas, meanwhile, the plant health data available do not rule out renewal of equivalence for an adequate period necessary for the achievement of the abovementioned study with regard to Austria and Switzerland; whereas, pending the outcome of this work, the validity of that declaration of equivalence should be extended for such period in the case of both these countries; whereas, however, it has appeared that it would be pointless at this stage to renew equivalence with regard to Poland; Whereas, furthermore, this Decision does not prevent Community findings from being revoked or the period of their validity from not being extended if it becomes apparent that the conditions on which such findings are based are not, or are no longer, fulfilled, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Decision 81/956/EEC, 'to 30 June 1985, in the case of Austria and Switzerland, and to 31 January 1984, in the case of Poland' is hereby replaced by 'to 30 June 1986, in the case of Austria and Switzerland'. Article 2 This Decision is addressed to the Member States. Done at Luxembourg, 21 October 1985. For the Council The President M. FISCHBACH (1) OJ No 125, 11. 7. 1966, p. 2320/66. (2) OJ No L 104, 17. 4. 1984, p. 19. (3) OJ No L 351, 7. 12. 1981, p. 1. (4) OJ No L 54, 25. 2. 1984, p. 38. (5) OJ No L 26, 31. 1. 1977, p. 20. (6) OJ No L 65, 6. 3. 1985, p. 23.